DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant’s amendments, filed 08/02/2021 have overcome the art of record and alleviated any indefiniteness with regard to the objection to the {specification/claims} and rejections of claims 15-28 under 35 USC 112, 102, and 103.  Accordingly, the objection and rejections have been withdrawn.

Allowable Subject Matter
Claims 29-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Lovell (US 20150108378) was considered most pertinent to applicant's disclosure.  
Lovell discloses a valve seat and cage assembly (600, fig. 6, 6A), comprising: a valve cage (636) and a valve seat (632); said valve seat is screwed into said valve cage (between 644d, 644f); said valve cage includes a connection portion (lower portion of 636 having 644f); said connection portion includes a threaded valve cage connection (644f); said valve cage connection has an inner diameter (at 670e); said valve seat includes a threaded connection portion (top part of 632 above flange 648 or 644a-644c); said valve seat connection portion includes an outer diameter (at 644c); said inner diameter of said valve cage connection is threaded to said outer diameter of said connection portion of said valve seat (644c leads to threads 644d which thread to 644f) forming a screw connection portion (combination of 644d, 644f) which thus provides radial centering (centered in order to thread together); said valve seat includes a shoulder (652) serving as an axial stop (against 676) between the valve cage and the 
None of the prior art further disclose or renders obvious the further combination of a second sealing shoulder adjoining and axially spaced from said first sealing shoulder; a recess, said recess has a first portion formed between said second sealing shoulder and said valve seat, and, a second portion formed wherein said valve cage has an outer wall and a portion of said outer wall of said valve cage has a reduced wall thickness radially recessed inwardly from said outer wall of said valve cage; a seal resides in said recess, said seal includes a first portion in the form of a flange-like collar extending radially inwardly toward said metal to metal seal between said valve cage and said valve seat, said second sealing shoulder holds said flange-like collar of said seal between said valve seat and said valve cage thus fixing said seal in said first portion of said recess thus fixing said seal radially and axially; said seal further includes a second portion thereof having an opening which extends between said second portion of said recess formed wherein said valve cage has an outer wall and a portion of said outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753